EXAMINER’S AMENDMENT

1.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows:
In the Claims:
In claim 21, line 2, delete “the” and insert ---a---.  On line 3, insert ---the--- before “storage”.
In claim 31, line 3, delete “the” and insert ---a---.  On line 4, insert ---the--- before “storage”.


Statement of Reason for Allowance

2.	The following is an examiner’s statement of reasons for allowance:
combination of limitations defining the main invention/embodiment:

21. 	A method comprising: 
utilizing a policy to dynamically sort a set of allocation areas of a storage to create a first sorted set of allocation areas eligible to write first data to the storage and a second sorted set of allocation areas eligible to write second data to the storage, 
selectively storing the first data into a first allocation area of the first sorted set of allocation areas based upon the first allocation area having a first sorted rank above a first threshold; and 
selectively storing the second data into a second allocation area of the second sorted set of allocation areas based upon the second allocation area having a second sorted rank above a second threshold.

Independent claims 31 and 38 are similar in scope to the embodiment of claim 1 and are allowed accordingly.



3.	Claims 21-40 are allowable over the prior art of record.

Any response to this action should be mailed to:

Commissioner for Patents
PO Box 1450
Alexandria, VA 22313-1450

or faxed to:
(571) 273-8300, (for Official communications intended for entry)
Or:
(571) 273-4208, (for Non-Official or draft communications, please label "Non-Official" or "DRAFT")
		Or:
Jack.Lane@uspto.gov (for Non-Official or Draft communications, please label “Non-Official or “DRAFT”)
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Examiner Jack Lane whose telephone number is 571 272-4208.  The examiner can normally be reached on Mon-Fri 7:30AM-6:00PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Reg Bragdon can be reached on 571 272-4204.  
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the receptionist whose telephone number is 571 272-2100.

/JOHN A LANE/Primary Examiner, Art Unit 2139